Citation Nr: 0729749	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-24 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, 
diagnosed as chronic obstructive pulmonary disease (COPD) / 
emphysema, to include as a residual of exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from August 
1973 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for a lung disorder.


FINDINGS OF FACT

1.  A private medical record dated December 2001 indicates 
that the veteran had a spontaneous pneumothorax of the right 
lung.  Surgical thoracotomy and resection of the right lung 
were conducted.  

2.  A December 2001 private pathology report contains the 
diagnosis of chronic obstructive pulmonary disease (COPD) 
with bulla, fibrosis.

3.  All private and VA medical evidence of record reveals 
diagnoses of COPD or emphysema.  There is no medical evidence 
of a current asbestos related disorder.  

4.  There is no medical evidence linking any current 
respiratory disorder to any incident of the veteran's 
military service, to include claimed asbestos exposure during 
such service.


CONCLUSION OF LAW

A lung disorder, diagnosed as COPD / emphysema, to include as 
a residual of exposure to asbestos, was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided VCAA notice 
with respect to the issue involving service connection in a 
letter dated in April 2002.  While the letter did not 
explicitly ask that the appellant provide any evidence in his 
possession that pertains to the claim, as per § 3.159(b)(1), 
he was advised of the types of evidence that could 
substantiate his claim and to ensure that VA receive any 
evidence that would support the claim.  Logically, this would 
include any evidence in his possession.  

The April 2002 letter to the veteran did not provided notice 
with respect to all the elements required by Dingess. 
Specifically, it did not provide notice with respect to:  
veteran status; degree of disability; and effective date of 
the disability.  Nevertheless, the Board finds that any 
defect with respect to this notice to be harmless error. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
notes that the Court specifically stated in Pelegrini that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  In the present case 
veteran status has been established.  However, the elements 
to establish service connection have not been established and 
the veteran has been given notice on those elements.  
Accordingly, remanding for notice with respect to the rating 
and effective date for a disability for which service 
connection has not been established is unnecessary.   

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private medical records; VA 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim for service connection for a lung disorder.   

II. Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as 
§ 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.  

More recently the Court has held that 

neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to 
asbestos solely from shipboard service.  
Rather, they are guidelines which serve 
to inform and educate adjudicators as to 
the high exposure of asbestos and the 
prevalence of disease found in insulation 
and shipyard workers and they direct that 
the raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.  

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

III.  Military Service and Asbestos Exposure

The veteran served in the United States Navy from August 1973 
to August 1977.  The veteran's discharge papers, DD Form 214, 
reveal that his military specialty was as a "Utilityman."  
The related civilian occupation is indicated to be a 
"utilities service mechanic."  His last assignment before 
separation was with Naval Mobile Construction Battalion 74.  
This evidence shows that the veteran served in the Navy as a 
"Sea Bee" and was involved in construction work. 

On his original claim the veteran specifically alleged that 
he "was exposed to asbestos during my time in service, I 
cleaned boilers, and removed asbestos related material."  He 
made a similar assertion on his substantive appeal, VA Form 
9, stating that during service he was involved in "stripping 
asbestos off boilers, removing and installing asbestos as a 
Navy Sea Bee."  

The Asbestos advisory information contained in the Manual 
M21-1MR provides some guidance with respect to occupational 
asbestos exposure.  It states that

Asbestos is a fibrous form of silicate mineral of 
varied chemical composition and physical 
configuration, derived from serpentine and 
amphibole ore bodies.  Common materials that may 
contain asbestos include:  steam pipes for 
heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and 
thermal insulation.  . . .  Due to concerns about 
the safety of asbestos, the use of materials 
containing asbestos has declined in the United 
States since the 1970s.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, 9, a.  

The information further states that 

Some of the major occupations involving exposure 
to asbestos include:   mining, milling, work in 
shipyards, insulation work, demolition of old 
buildings, carpentry and construction, 
manufacture and servicing of friction products 
such as clutch facings and brake linings, 
manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure 
to any simple type of asbestos is unusual except 
in mines and mills where the raw materials are 
produced.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, 9, f. 

The evidence does not indicate that the veteran served aboard 
ship, or that he was involved in shipboard activities which 
have a high incidence of asbestos exposure.  

As noted above, VA must ascertain whether there is evidence 
of exposure before, during, or after service; and determine 
whether the disease is related to the putative exposure.  
Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 
Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

IV.  Medical Evidence of Lung Disorders

The veteran's service medical records are complete.  There is 
no evidence of a chronic respiratory disorder during active 
service.  A single treatment record dated September 1976 
reveals that the veteran had complaints of a "cold" with 
cough and sinus congestion.  The diagnosis was upper 
respiratory infection / viral syndrome.  This resolved 
without any residual disability.  In March 1977 separation 
examination of the veteran was conducted.  There was no 
indication of any respiratory symptoms and clinical 
evaluation of the veteran's lungs was "normal" with no 
abnormality noted by the examining physician.  

Private medical records dated December 2001 indicate that the 
veteran had a spontaneous pneumothorax of the right lung.  
Surgical thoracotomy and resection  of the right lung were 
conducted.  The resulting December 2001 private pathology 
report contains the diagnosis of chronic obstructive 
pulmonary disease (COPD) with bulla, fibrosis.  
Interestingly, the only history noted with respect to the 
veteran's disorder is tobacco and marijuana abuse.  There is 
no indication that a history of asbestos expose contributed 
to the disorder.  

In May 2002, a VA examination of the veteran was conducted.  
The veteran reported a history of asbestos exposure during 
service, as well as a long history of smoking.  After full 
examination, the diagnosis was "bullous emphysema with 
spontaneous pneumothorax."  The examining physician 
indicated that the pathology of these disorders was almost 
always developmental and not related to any claimed asbestos 
exposure.  

VA medical treatment records dated in 2003 reveal that the 
veteran was treated for complaints of dyspnea, shortness of 
breath.  However, all diagnoses indicate that the veteran's 
disability is emphysema.  Moreover, all VA pulmonary function 
test results show obstructive defect consistent with 
emphysema.

The preponderance of the evidence is against the veteran's 
claim.  Simply put, the veteran does not have an asbestos 
related lung disorder.  He has COPD / emphysema.  There is no 
evidence of emphysema during active service.  There is no 
competent medical evidence linking the veteran's current COPD 
/ emphysema to his active service, or to any alleged asbestos 
exposure during service.  The only medical opinion of record 
is that the veteran's disability is not related to asbestos 
exposure.  With no medical evidence linking any current lung 
disorder to the veteran's military service, the claim must be 
denied.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.")

"Proof of direct service connection thus entails proof that 
exposure during service caused the malady that appears many 
years later."  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a lung disorder, diagnosed as COPD / 
emphysema, to include asbestosis, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


